DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant filed a response and amended claim 2 on 10/17/2022. 

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant’s arguments are primarily regarding claim 1 limitation “compressing the heated material such that the heated material is molded into the object frame… the object frame further including a recess with recess dimensions that conform to an error tolerance.” Applicant argues cited prior art Nam and Boskovic does not teach "a recess with recess dimensions that conform to an error tolerance.” 

Examiner respectfully disagrees. Nam teaches a process of manufacturing a transaction card, the method comprising:
compressing the heated material such that the heated material is molded into an object frame to pre-defined dimensions (Figure 3); 
cooling the object frame (Page 3); 
releasing the object frame (Page 3, Figure 3, item 124); and
affixing an electronic component to the recess (Page 3).
 
Nam teaches the recess is sized for fitting the electronic component (Page 3 and Figure 5-7), and the electronic component is mounted on the card in a precisely designed position so that the contact terminal of the electric component and the contact terminal of the portable terminal can be accurately positioned (Page 3). Therefore, Nam teaches the recess is sized with recess dimensions that conform to an error tolerance such that the recess has the dimensions for the electronic component as desired. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (KR20100068875) in view of Boskovic (US 5,804,226).
Regarding claim 1, Nam teaches a process of manufacturing a transaction card, the method comprising:
placing a heated material on a first plate, wherein the first plate is in contact with a first surface of the heated material (Page 3); 
	placing a second plate on a second surface of the heated material, wherein the second plate includes a protrusion (Page 3, Figure 3) 
compressing the heated material such that the heated material is molded into the object frame to pre-defined dimensions (Figure 3); 
cooling the object frame (Page 3); 
releasing the object frame (Page 3, Figure 3, item 124); and
affixing an electronic component to the recess (Page 3).
 
Nam teaches the recess is sized for fitting the electronic component (Page 3 and Figure 5-7), and the electronic component is mounted on the card in a precisely designed position so that the contact terminal of the electric component and the contact terminal of the portable terminal can be accurately positioned (Page 3). Therefore, Nam teaches the recess is sized with recess dimensions that conform to an error tolerance such that the recess has the dimensions for the electronic component as desired. 

Nam does not explicitly teach releasing the object frame from the mold via an ejection pin contacting the recess and affixing an electronic component to the recess covering a location of where the ejection pin contacted the recess. 

	Boskovic teaches a knock out pin (Column 2, Lines 20-24) in a protrusion feature of a mold (Figure 1, item 24 and 30). 

	One of ordinary skill in the art would have recognized that the knockout pin used to eject an injection molded articled formed around a protrusion feature of a mold in Boskovic can be similarly applied to the protrusion section of the injection mold of Nam in order to improve ejection of the molded article as exhibited by Boskovic. Given that the process of Nam in view of Boskovic teaches a knockout pin in the protruded feature of the mold are identical to the process of removing the instant transaction card with a pin in the protruded feature of the mold, the transaction card frame of Nam in view of Boskovic would also have a mark due to the knockout pin ejecting the article from the mold. Nam in view of Boskovic teaches the protrusion feature of the mold creates a recessed portion in the transaction card frame, allowing for insertion of an electronic component and, therefore, masking the mark left by the knockout pin. 

Regarding claim 2, Nam in view of Boskovic teaches the process as applied to claim 1, wherein the recess is created within a pocket formed by the protrusion when the heated material is compressed (Nam, Figure 2 and 3, items 111, 112).

Regarding claim 6, Nam in view of Boskovic teaches the process as applied to claim 1, wherein the recess dimensions of the recess are configured to accommodate the electronic component (Nam, Figure 5 and 6 and Page 1)

Regarding claim 7, Nam in view of Boskovic teaches the process as applied to claim 1, wherein a through hole for receiving the ejection pin is disposed in the second plate corresponding to the protrusion (Boskovic, Column 2, Lines 20-24 and Figure 1, item 24 and 30). 

Regarding claim 8, Nam in view of Boskovic teaches the process as applied to claim 1, wherein forming the object frame does not involve milling (Nam, Page 2). 

	Regarding claim 9, Nam in view of Boskovic teaches the process as applied to claim 1, wherein the heated material is composed of a plastic and/or polymer (Nam, Page 3). 
Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (KR20100068875) in view of Boskovic (US 5,804,226), as applied to claim 1, in further view of Sekiyma (JP 0872092). 
Regarding claim 3 and 4, Nam in view of Boskovic teaches the process as applied to claim 1. 
Nam does not teach the recess includes a first recess surface with a first depth of 0.19 to 0.23 mm and a second recess surface with a second depth of 0.60 to 0.64 mm. 
Sekiyama teaches a process of injection molding a credit card, wherein the mold comprises a protrusion within the first surface and having a third surface, wherein the protrusion is configured to receive an electrical component (Figure 1 and 2, [0016]). Sekiyama teaches an apparatus wherein the total distance by which the protrusion projects into the mold cavity is 0.55 to 0.65 mm (see [0003]). This corresponds to the recited second depth. While Sekiyama does not explicitly teach a value for the distance by which the first ledge of the protrusion projects into the mold cavity (i.e. the recited first distance), it must be less than the total projection distance of 0.55 to 0.65 mm.
	Both Nam and Sekiyama pertain to the same field of endeavor pertaining to injection molding a credit card. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the recessed portion of Nam in view of Boskovic with the recessed portion in view of Sekiyama, a functionally equivalent recessed portion configured to embed an electrical component for a credit card. 
 
Regarding claim 5, Nam in view of Boskovic and Sekiyama teaches the process as applied to claim 4. 
Nam teaches the recess is sized for fitting the electronic component (Page 3 and Figure 5-7), and the electronic component is mounted on the card in a precisely designed position so that the contact terminal of the electric component and the contact terminal of the portable terminal can be accurately positioned (Page 3). Therefore, Nam teaches the recess is sized with recess dimensions that conform to an error tolerance such that the recess has the dimensions for the electronic component as desired. 

While Nam in view of Boskovic and Sekiyama does not explicitly teach the error tolerance has a variance of + 0.02 mm, one of ordinary skill in the art would have been motivated to limit error tolerance of the mold dimensions in order to mold an article with the appropriate dimensions for fitting an electronic component of a specific dimension as desired by Nam.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nam (KR20100068875) in view of Boskovic (US 5,804,226), as applied to claim 1, in further view of Baresich (US 6,276,656). 
	Regarding claim 10, Nam in view of Boskovic teaches the process as applied to claim 1, wherein the first plate and second plate are composed of metal (Nam, Page 1 and 2). 
Nam in view of Boskovic does not teach the first and second plate are composed of aluminum or stainless steel. 
Baresich teaches an injection molding apparatus comprising stainless steel mold plates (Figure 2, [0048]). 
Both Nam and Baresich pertain to the same field of endeavor of injection molds. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed metal molds of Nam in view of Boskovic with stainless steel molds as taught by Baresich, a functionally equivalent metal mold. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 7-13 of U.S. Patent No. 11,034,065. 
Claim 1-4 and 7-13 of U.S. Patent No. 11,034,065 teach all of the required limitations of claim 1, upon which claims 2-10 are dependents.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/           Examiner, Art Unit 1745